PALMER, J.
David Figgs (defendant) timely appeals his sentences for carjacking with a firearm1, aggravated assault2, and armed robbery.3 He contends that the trial court committed fundamental error in adjudicating him guilty and sentencing him on both the armed robbery and the carjacking with a firearm charges because the only item he took from the victim was the key to the car that he carjacked. The State properly concedes that the defendant’s dual convictions violate double jeopardy. See Hanfield v. State, 40 So.3d 905 (Fla. 4th DCA 2010); Price v. State, 816 So.2d 738 (Fla. 3d DCA 2002). Therefore, we reverse the defendant’s conviction for carjacking with a firearm and direct the trial court to vacate that conviction and sentence. We affirm the defendant’s other convictions and sentences.
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER and BERGER, JJ., concur.

. § 812.133, Fla. Stat. (2013).


. § 784.021, Fla. Stat. (2013).


.§ 812.13(l)-(2)(a), Fla. Stat. (2013).